 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 5                                  AT SEATTLE
 6
      SEATTLE CIDER COMPANY, LLC;
 7    TWO BEERS BREWING COMPANY,
      LLC; and AGRIAL USA, INC.,
 8
                            Plaintiffs,
                                                      C19-1313 TSZ
 9
           v.
                                                      MINUTE ORDER
10
      JOEL VANDENBRINK; and PNW
11    HOLDCO LLC,

12                          Defendants.

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)     The parties’ stipulated motion for extension, docket no. 30, is GRANTED,
15 and the deadline for disclosure of expert testimony pursuant to Federal Rule of Civil
   Procedure 26(a)(2) is EXTENDED from April 6, 2020, to May 6, 2020. All other dates
16 and deadlines set forth in the Minute Order Setting Trial Date and Related Dates, docket
   no. 28, shall remain in full force and effect.
17
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

           Dated this 6th day of March, 2020.
19

20                                                  William M. McCool
                                                    Clerk
21
                                                    s/Karen Dews
22                                                  Deputy Clerk
23

     MINUTE ORDER - 1
